Citation Nr: 0426306	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  97-26 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of frozen feet.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service in the U.S. Army from August 
1953 to June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1996 RO rating decision which found 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for 
residuals of frozen feet.  In March 1999 the Board remanded 
this matter to the RO for further evidentiary development.


FINDINGS OF FACT

1.  An April 1983 RO rating decision denied a claim for 
service connection for residuals of frozen feet.  In 
September 1996 the veteran applied to reopen the claim for 
service connection for this condition.

2.  Evidence received since the April 1983 RO rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for residuals of frozen feet.

3.  The competent lay and medical evidence of record shows 
that the veteran has residuals of frozen feet which are 
related to exposure to cold weather in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
final April 1983 RO rating decision, and thus the claim for 
service connection for residuals of frozen feet is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2003).

2.  Residuals of frozen feet were incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By April 1983 rating decision, the RO denied service 
connection for residuals of frozen feet.  The RO found that 
although the diagnosis on the March 1983 VA examination was 
residuals of frozen feet with subjective symptoms and 
objective findings, there was no evidence of frozen feet 
during the veteran's service or that his current foot 
disability was related to service.  The April 1983 RO rating 
decision is final, and the claim may be reopened only if new 
and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7104; Manio v. Derwinski, 1 Vet.App. 140 (1991).

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Recent amendments to 38 C.F.R. § 3.156(a) apply only to 
claims to reopen received on or after August 29, 2001, and, 
hence, have no bearing on the instant case.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001).

When the claim was denied by the RO in April 1983, the 
evidence on file consisted of the veteran's separation 
examination, his DD Form 214, the report of the March 1983 VA 
examination, and a response from the National Personnel 
Record Center (NPRC) as to the unavailability of the 
veteran's service medical records.  On the veteran's 
separation examination dated in June 1955, clinical 
evaluation of the feet showed that he had flat feet.  There 
were no other pertinent findings.  His DD Form 214 showed 
that he separated from service in June 1955 at the Fort 
Jackson, South Carolina personnel center.  It was noted that 
he was transferred to the U.S. Army Reserves to complete 
eight years of service.  

On VA examination in March 1983 the veteran reported that 
while stationed at Fort Jackson he was out on maneuvers or in 
the field and it was cold and raining and his feet got very 
cold.  He claimed he was treated for his foot condition and 
was in the hospital for 51 days.  He reported he continued to 
have problems with his feet and that they would ache, swell, 
and were sore.  The diagnoses included residuals of frozen 
feet with subjective symptoms and objective findings; 
bilateral pes planus; corns on the second, third, and fourth 
toes of each foot; and bilateral tinea pedis.

A response from the NPRC dated in April 1983 showed that no 
medical clinical or service records were found for the 
veteran, and that this was a "fire related case".  

Evidence submitted subsequent to the April 1983 RO rating 
decision includes morning reports, responses from NPRC, VA 
treatment records, and additional VA examinations.

Morning reports showed that the veteran was assigned to the 
Medical Holding Detachment at the hospital at Fort Jackson 
from December 1953 to February 1954.

A March 1997 response from the NPRC showed that no SGO 
records were found for the veteran.  Duplicate copies of the 
morning reports from December 1953 to February 1954 were 
sent.  The NPRC also sent a NA Form 13055 (Request for 
Information Needed to Reconstruct Medical Data) for the 
veteran to complete.  

On VA peripheral nerves examination in January 1997 the 
veteran reported he had frostbite to his feet in 1953 at Fort 
Jackson.  He reported an aching and burning-type pain in his 
feet at times, especially with cold weather.  The impressions 
were bilateral congenital flatfoot condition and no apparent 
evidence of residual frostbite to the feet.

On VA general medical examination in January 1997 the 
examiner opined that the veteran had a dysesthetic pain 
syndrome in both feet, but could not establish whether this 
was secondary to frostbite injury in service.  The examiner 
recommended a vascular consultation.

On VA examination of the feet in February 1997 the veteran 
reported he got some frostbite to his feet on December 15, 
1953.  He claimed he was a radio operator and that the 
temperature got down to 15 degrees for three days.  He also 
claimed he was hospitalized on and off for 53 days.  The 
diagnoses included pes planus, bilateral, symptomatic; 
residuals of frostbite, minimal; degenerative joint disease 
of feet, moderate; and calcaneal spur, left.  

On VA vascular examination in March 1997 it was noted that 
the veteran's symptoms and history were consistent with post-
frostbite neuritis.

In May 2000 the NPRC responded to the RO's request for 
complete service medical records for the veteran, indicating 
that the case was "fire related" and that no service 
medical records for the veteran were located at the NPRC.

In June 2000 the RMC (VA's Records Management Center) 
responded that a physical search showed no files for the 
veteran at their center.

In July 2000 the NPRC sent duplicate copies of the morning 
reports from December 1953 to February 1954.  

VA treatment records showed that in September 1977 the 
veteran was admitted to  the hospital after complaints of 
increasing foot pain for the past two years.  He reported 
that in service he was in the hospital at Fort Jackson for 
frozen feet or frostbite or trench feet.  He also reported he 
was a construction worker who stayed on his feet most of his 
work time, and that the pain started in his feet after 
working for two or three hours and was relieved by rest.  The 
assessment included third degree pes planus with valgus 
deformity and plantar callosities, and arterial insufficiency 
of the lower extremities.  On one hospital record it was 
noted that he had a circulatory disease.  

With regard to the morning reports, the Board notes that this 
evidence is new, in that it has not been previously 
considered and is not cumulative of evidence previously 
considered.  This evidence is also material in that it 
provides evidence related to the veteran's report that he was 
hospitalized during service for treatment for his feet, and 
pertains to the significant question of whether the veteran 
was treated for frozen feet in service.  Thus, the Board 
concludes that new and material evidence has been submitted 
since the April 1983 RO rating decision, and the claim for 
service connection for residuals of frozen feet is reopened.

Since the Board has granted the veteran's appeal, to the 
limited extent that the claim for service connection for 
residuals of frozen feet was reopened based on the submission 
of new and material evidence, due process requirements at 
this stage of the appellate process would ordinarily have 
required the Board to remand this case to the RO to initially 
adjudicate the claim on the merits on the basis of a de novo 
review of the entire evidence of record, both old and new.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  However, the Board 
finds that such remand is not necessary in this case, 
inasmuch as the veteran will not be prejudiced by the Board's 
decision on the merits of the claim as the Board's decision 
in this case results in a full grant of the benefit sought on 
appeal.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The only service medical record available is the veteran's 
separation examination, dated in June 1955, which is negative 
for any complaint or finding of frozen feet.  The veteran's 
other service medical records are unavailable, having been 
destroyed in a fire at the National Personnel Records Center 
records center in 1973.  The record reflects that the RO has 
conducted an exhaustive search and has been unable to find 
any additional service records for the veteran.  

The Board recognizes that there is a heightened obligation to 
assist the veteran in the development of his case, a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which records are presumed to 
have been or were destroyed while the file was in the 
possession of the government.  O'Hare v. Derwinski, 1 
Vet.App. 365, 367 (1991).  

The veteran contends that during service he was stationed at 
Fort Jackson and he sustained frostbite to his feet.  He 
claimed he was a radio operator in service and that he was 
out on maneuvers in the field and it was cold and raining.  
He reported his feet got very cold and he was hospitalized 
for treatment for his feet.  The Board finds that the 
veteran's contentions that he was exposed to cold weather in 
service, that his feet got cold, and that he was hospitalized 
for treatment for his feet, are competent lay evidence.  Lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, however, lay testimony is 
not competent to prove a matter requiring medical expertise, 
such as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

In support of his claim, in September 1996, the veteran 
submitted morning reports which confirm that he was assigned 
to the Medical Holding Detachment at the hospital at Fort 
Jackson from December 1953 to February 1954.  Although the 
morning reports do not show what the veteran was hospitalized 
for, such records do corroborate his claims that he was 
hospitalized in service.  Moreover, these reports show that 
he was hospitalized during the winter, which further supports 
his claim of being exposed to cold weather and sustaining 
injury therefrom.  The Board also notes that the veteran had 
claimed, many years prior to submitting the morning reports -
- in VA treatment records in 1977 and on the 1983 VA 
examination -- that he was hospitalized in service for 
treatment for his feet after exposure to the cold.  

Based on the morning reports and the veteran's lay 
statements, and giving the veteran the benefit of the doubt, 
the Board finds that the veteran's feet were exposed to cold 
weather in service, that he sustained cold weather injury to 
his feet, and that he was hospitalized therefore.  

The Board notes that there are VA medical opinions both in 
favor of and against the veteran's claim that he has 
residuals of frozen feet due to service.  On VA peripheral 
nerves examination in January 1997 the examiner found no 
apparent evidence of residuals of frostbite to the feet.  On 
VA examination of the feet in 1997 the examiner found minimal 
residuals of frostbite.  On VA vascular examination in March 
1997 the examiner made a diagnosis of post-frostbite 
neuritis.  After reviewing these medical nexus opinions and 
other records on file, the Board finds that the evidence is 
about evenly divided on the question of whether the veteran 
has residuals of frozen feet that were sustained in service.  
Under such circumstances, the veteran is given the benefit of 
the doubt.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  Resolving reasonable doubt in the 
veteran's favor, the Board finds that he has current 
residuals of frozen feet which were sustained in service.  
The condition was incurred in service, and thus service 
connection is warranted.  

Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) which 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  It also redefines the 
obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Following a complete 
review of the record evidence, the Board finds, for the 
reasons expressed below, that the development of the claim 
here on appeal has proceeded in accordance with the law and 
regulations. 
 
In this case, the initial RO rating decision was made in 
October 1996, before the VCAA was enacted, and the VCAA 
notice was given to the veteran in March 2003 and May 2004.  
Fortunately, the Court acknowledged in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) that some claims were pending at the 
time the VCAA was enacted and that proper notice prior to the 
initial AOJ decision was impossible.  The Court specifically 
stated that it was not requiring the voiding or nullification 
of any AOJ decision, only finding that appellants are 
entitled to VCAA-content-complying notice.  Thus, the timing 
of the notice in this matter does not nullify the rating 
action upon which this appeal is based.

VA has a duty under the VCAA to notify an appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The appellant was informed of the 
requirements of the VCAA specifically in letters dated in 
March 2003 and May 2004.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claim and the responsibilities of VA and the veteran in 
obtaining evidence.  Thus, the notification requirement of 
the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his claim unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  After reviewing the record, the Board notes that all 
treatment records identified by the veteran have been 
obtained and associated with the claims file.  VA medical 
exams have been provided.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA and the applicable implementing 
regulations.  


ORDER

As new and material evidence has been submitted to reopen the 
claim for entitlement to service connection for residuals of 
frozen feet, the claim is reopened.

Service connection for residuals of frozen feet is granted.


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



